Citation Nr: 1220604	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of mercury poisoning (claimed as facial paralysis, memory loss, fatigue, muscle weakness, mood swings, and peripheral vision impairment).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1969. Prior to that service, he completed an additional three (3) years and 11 months of active duty that is reflected on his DD-214, but otherwise unverified by official personnel records. Subsequent to active duty service, he completed some time in the reserves.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1. All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2. No VA examination is warranted in regard to the Veteran's claim for service connection.

3. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

4. The Veteran has not been diagnosed with mercury poisoning and no medical professional has linked his current symptoms to his active duty service.






CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of mercury poisoning are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a May 2007 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letter was provided to the Veteran prior to the initial adjudication of his claim in compliance with Pelegrini v. Principi, 18 Vet.App. 112 (2004). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains the Veteran's service treatment records, identified private treatment records, and Internet research provided by the Veteran. Although the claims file does not contain an official personnel document verifying the almost four (4) years of active duty service preceding his service starting in 1959, treatment records from earlier service are within the claims file. Although the Board could remand the Veteran's claim for the Regional Office or Appeals Management Center to attempt to obtain a document verifying his earlier service, such document would have no bearing on his appeal. Further, attempts to obtain such a document would delay this appeal with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991). The Veteran is not prejudiced by the absence of any document that might verify the condition of his earlier term of service. See Bernard v. Brown, 4 Vet.App. 384 (1993). As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met despite the lack of VA examination.

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. "Necessary" refers to situations in which the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

Here, the evidence reflects that the Veteran has reported being exposed to mercury during his active duty service. Although there is no evidence contradicting that report, there also is no evidence that he has been diagnosed with mercury poisoning. Further, the claims file does not indicate that his claimed symptoms are associated with his active duty service. Specifically, private treatment notes attribute his symptoms to other disabilities and the Board finds (below) the Veteran's allegation of continuity of symptomatology not credible. Further, the Internet research submitted by the Veteran does not reflect the same disability picture he has presented to physicians or the Board. There is no medical evidence of nexus. No examination is warranted. See Bardwell v. Shinseki, 24 Vet.App. 36 (2010); see also Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995) ((observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury)).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of right ear hearing loss has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran seeks service connection for residuals of mercury poisoning. He contends that he was exposed to large quantities of mercury while serving as an electronics technician in the Navy. He has stated that he experienced symptoms of mercury poisoning during, and ever since, his active duty service.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and that it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has symptoms of unexplained etiology and the evidence does reflect that he worked aboard a Navy ship as an electronics technician, but the preponderance of the evidence indicates that his symptoms are not attributable to in-service mercury poisoning.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) that there is evidence of post-service continuity of the same symptomatology; and (3) that there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Veteran contends that he experiences mercury poisoning as the result of in-service exposure to the mercury within large compasses. Specifically, he has reported servicing compasses aboard the U.S.S. Orion and U.S.S. Sea Lion. His service records verify his service as an electronics technician in the Navy and his presence aboard those vessels is verified by notation on treatment notes. Although he has not submitted any evidence beyond general lay statements regarding the level of his exposure, the Board will accept his lay testimony as evidence of some exposure. He contends that exposure resulted in mercury poisoning, which began to manifest during service with continued symptomatology. He has reported experiencing fatigue, muscle weakness, mood swings, facial paralysis, leg pain, uncontrollable blood pressure, and intermittent peripheral vision disturbance. He attributes all of these symptoms to mercury exposure.

A review of the Veteran's in-service periodic medical examinations reflect that he was evaluated as normal in June 1955, June 1958, October 1958, May and June 1959, August 1963, May 1965, and May 1969. His first examination, in June 1955, is accompanied by a self report of medical history on which the Veteran reported experiencing cramps in his legs. The 1958 examinations reflect that the Veteran's service medical history was notable only for a September 1955 hospitalization for Rubella and a March 1957 hospitalization for acute pharyngitis. The 1963 examination observes a left variocele and swollen nasal membranes. The medical notations on an accompanying 1963 self report of medical history reflect that he experienced frequent upper respiratory infections with arthralgia, occasional headaches, and vertigo. Although full examinations were not conducted, the Veteran was found physically qualified for retention or transfer in August 1957, May 1959, April 1960, April 1962, November 1962, June 1968, and April 1969. 

Examinations conducted during his reserve service reflect that he was evaluated as normal in May 1975, May 1976, and March 1977. He noted on self reports of medical history concurrent with those examinations that he experienced sinusitis, hay fever, broken bones, and motion sickness. During his reserve service, he was found physically qualified (without full examination) for either retention, transfer, or training in December 1969, August 1971, May 1972, July 1973, September 1974, March and June and July 1976, and September 1977. 

Several treatment notes are affiliated with the claims file. An October 1955 note reflects that the Veteran experienced pain in his sacroiliac joints that radiated to his buttocks and posterior thighs. In May 1965 he complained of leg pain and he was diagnosed with restless leg syndrome in March 1966. He complained of back pain in December 1961 and again sought treatment for leg pain in September and November 1966. A January 1967 note observes that the Veteran reported back pain in conjunction with his leg pain, but an orthopedic examination revealed no basis for his complaints. He was treated for a rash in April 1967. The rash was re-evaluated in May 1967 at which time the Veteran also reported weakness and being able to fall asleep too easily. In June 1967 he was diagnosed with a possible back muscle spasm. The Veteran was treated for upset stomach and/or seasickness in January and July 1957 as well as March and August 1958. He was seen several times for symptoms associated with cough, cold, sore throat, pharyingitis, sinusitis, or flu: August 1956; February and June 1957; January, February, and May 1958; October 1960 (headache, muscle aches, cough, general malaise noted in conjunction with receipt of flu shot); January and July 1962; March and October 1965; May 1966; March and August 1967; April and June 1968; and April 1969.

In a May 2012 brief, the Veteran's representative specifically noted treatment visits dated October 1960, September 1966, and June 1967. As noted above, the Veteran's October 1960 complaints were attributed to a flu shot. The September 1966 and June 1967 visits involved musculoskeletal complaints that are occasionally repeated in the Veteran's service treatment history.

In February 1978, the Veteran submitted a statement to VA in support of a claim for residuals of back and leg injury. He attested in the statement that he was injured while carrying a heavy generator in 1959. He reported that as he was carrying the generator, he felt his knees "give" and had to quickly set down the generator. He attested that his back and legs subsequently "gave [him] trouble."

He submitted a May 2007 claim of entitlement to service connection for residuals of mercury poisoning. He specifically claimed symptoms of fatigue, muscle weakness, mood swings, facial paralysis, memory loss, and intermittent disruption of his peripheral vision. The Veteran submitted Internet research with his claim. The research is from "Heart Spring," cites the Environmental Protection Agency, and states that symptoms of mercury poisoning include impairment of peripheral vision; disturbances in sensation; lack of coordination of movement; impairment of speech, hearing, walking; muscle weakness; skin rashes; mood swing; memory loss; and mental disturbance.

The Veteran's private treatment records reflect that he experienced a motor vehicle accident in February 2005 that resulted in upper back and neck pain. He was diagnosed with mild microvascular disease in May 2005. An MRI of the brain was performed in April 2006 which revealed manifestations described as either small vessel disease or microangiopathic changes. The 2006 MRI report notes that the Veteran had a history of prostate cancer and arthritis and was developing anosmia. In May 2006, the Veteran was observed to experience vertigo and sinusitis.

A July 2006 treatment note reflects that the Veteran informed his private physician that he was exposed to mercury while in the Navy. The note indicates that the Veteran told the physician that he had to repair a compass that floated in nine (9) pounds of liquid mercury and that, during the course of the repair, the mercury "ate off" his wedding ring. The note further states that the Veteran wondered if that exposure could be related to his "spells." A November 2006 note from a follow up treatment session states that "no etiology [was] yet found" for the Veteran's symptoms. The Veteran's private physician wrote on the note that he had reviewed for chronic mercury poisoning, but "found nothing helpful." He observed that the Veteran and his spouse were frustrated. The note further reflects that the Veteran's physician intended to investigate the effects of B12, magnesium, folate, phosphorus, and testosterone as well as the possibilities of HIV and Lyme Disease. A January 2007 note reflects "marked" improvement in fatigue and lightheadedness. The Veteran and his spouse asked the doctor about the possibility of petit mal seizures at an April 2007 appointment. 

In May 2007 the Veteran reported two (2) episodes of "near syncope" and his private physician noted a suspicion of hypotension. Another brain MRI was conducted in May 2007 based on a clinical history of four (4) months of symptoms including facial numbness and intermittent twitching. The MRI revealed stable changes of chronic small vessel white matter ischemic disease. A note on the MRI reflects that the Veteran's private physician "suspect[ed] all symptoms [were] secondary to neck changes."

A July 2007 private treatment note shows that the Veteran reported experiencing some heat-related dizziness. A separate July 2007 treatment note reflects that his private physician suspected atypical trigeminal neuralgia as a cause for his symptoms.

The Veteran wrote to VA in April 2008 and reiterated his May 2007 contentions and observed that he has experienced intermittently flaring leg pain since 1966 and has uncontrollable blood pressure. He stated that no physician had yet diagnosed the source of his health problems, but explained that because he had been exposed to mercury in service "the possibility of having so many symptoms of mercury poisoning is more likely to be from [the] large amount of mercury I was exposed to." In a May 2012 brief, the Veteran's authorized representative observes the Veteran's current symptoms and notes that he was seen in service for leg pain, muscle weakness, fatigue, and headache.

The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512. Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his current symptoms and his military service. His service treatment records -specifically the normal examinations conducted during his reserve service (years after his alleged mercury "poisoning") with self reports of medical history on which he denied problems other than motion sickness and sinus/allergy - contradict his statements regarding continuity of symptomatology. Further, he submitted a 1978 note attributing post-service leg and back pain to an in-service lifting injury, thus contradicting his own subsequent contentions as to causation. A June 1955 service note also reflects that he had complaints of leg cramps when he entered military service. Further, there is no medical evidence of any of his reported symptoms until 2005, more than 35 years after his discharge from active duty service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Although not dispositive, a lengthy period without complaint or treatment may be considered with evidence that there has not been a continuity of symptomatology). 

The Veteran's May 2007 statement to a physician that he had only experienced facial numbness for four (4) months is also highly probative. Physician's notes are generated with a view towards ascertaining the patient's then-state of physical fitness for purposes of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Although the Veteran and his representative have contended that his symptoms are related to his military service and reflect the result of mercury poisoning, their lay statements are the only evidence linking his current condition to his in-service experiences. The Veteran may be competent to report the circumstances of his service, but neither he nor his representative have indicated that they possesses any education, training, or experience that qualify them to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As lay persons, they are not competent to render probative (persuasive) opinions on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. 

The Board has reviewed the Internet research submitted by the Veteran and acknowledges that it lists symptoms of mercury poisoning that include some of the symptoms he has reported to his physicians. However, that research also lists symptoms that he has not reported and does not reflect symptoms that the Veteran contends are significant (such as leg pain and uncontrolled blood pressure). More probatively, the Veteran's own physician acknowledged and apparently rejected the Veteran's theory that he had been poisoned by mercury during his military service. Private treatment notes reflect that the physician "found nothing helpful" when reviewing that etiological possibility and moved on to analysis of other possible causes. Private treatment records further reflect that the Veteran's physician observed that his symptoms were similar to atypical trigeminal neuralgia. Thus, the most competent evidence of record does not support the Veteran's claim of entitlement to service connection. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

By law, entitlement to service connection requires evidence of a current disability, an in-service incurrence, and a medical relationship between the in-service incurrence and the disability. Shedden, 381 F.3d at 1167. Here there is no competent and credible evidence of a medical relationship between the Veteran's active duty experiences and his as-yet-undiagnosed constellation of symptoms. He has contended that his constellation of symptoms reflects residuals of mercury poisoning, but he is not qualified to render a medical opinion (Routen, 10 Vet.App. 183). Further, private treatment notes reflect that his private physician evaluated and rejected the possibility that his symptoms result from in-service mercury exposure. The Veteran has also contended that he experienced a continuity of symptomatology that creates a relationship between his service and his current symptoms, but his contentions are contradicted by the evidence of record. Although lay evidence of in-service incurrence can be sufficient in some circumstances for purposes of establishing service connection (Savage, 10 Vet.App. at 495-96), the Board has found his lay evidence not credible due to inconsistency. Caluza, 7 Vet.App. at 511-512. In short, there is no competent and credible evidence showing that the Veteran experiences mercury poisoning at all, let alone as a result of his active duty service. 

The only medical opinions of record are from the Veteran's private physician. Although these treatment notes do not provide a definitive medical opinion, they generally discount the theory that the Veteran's symptoms result from mercury poisoning. As the private treatment notes also provide reasoned medical opinions that his symptoms more closely resemble other possible diagnoses - and the notes were based on interview with, and examination of, the Veteran - the Board finds that they constitute probative evidence that his claimed disability is not the result of in-service mercury poisoning.. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.

The Board has scrutinized the record, summarized above, as well as the Internet research submitted by the Veteran, but the preponderance of the evidence is unfavorable. The benefit-of-the-doubt doctrine is not applicable to the Veteran's claim and it must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of mercury poisoning is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


